Exhibit 10.3

WISCONSIN ENERGY CORPORATION

DIRECTORS' DEFERRED COMPENSATION PLAN
PLAN DOCUMENT

Amended and Restated as of May 1, 2004






 

TABLE OF CONTENTS

 

PURPOSE

ARTICLE 1   DEFINITIONS

1.1 "Account Balance"

1.2 Deferral Amount

1.3 Annual Installment Method

1.4 Annual Restricted Stock Amount

1.5 Annual Stock Option Amount

1.6 Beneficiary

1.7 Beneficiary Designation Form

1.8 Board

1.9 Change in Control

1.10 Chairman

1.11 Claimant

1.12 Committee

1.13 Company

1.14 Deferral Account

1.15 Director

1.16 Election Form

1.17 Eligible Stock Option

1.18 In Service Payout

1.19 Inactive Participant

1.20 Participant

1.21 Plan

1.22 Plan Year

1.23 Pre-Retirement Survivor Benefit

1.24 Qualifying Gain

1.25 Restricted Stock

1.26 Restricted Stock Account

1.27 Restricted Stock Amount

1.28 Retirement, Retire(s) or Retired

1.29 Retirement Benefit

1.30 Stock

1.31 Stock Option Account

1.32 Stock Option Amount

1.33 Trust

1.34 Unforeseeable Financial Emergency

ARTICLE 2   ELECTION FORM FOR DEFERRAL OF DIRECTOR FEES

2.1 Deferral of Fees

2.2 Termination of Deferral of Fees

ARTICLE 3   DEFERRAL COMMITMENTS/CREDITING/TAXES

3.1 Stock Option and Restricted Stock Deferral

3.2 Withholding of Fee Deferral Amounts

3.3 Stock Option Amount

3.4 Restricted Stock Amount

3.5 Account Balances of Inactive Participants and other Participants as of July
1, 2002

3.6 Investment of Trust Assets

3.7 Sources of Stock

3.8 Vesting

3.9 Crediting/Debiting of Account Balances

3.10 Distributions

ARTICLE 4   IN SERVICE PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL
ELECTION

4.1 In Service Payout

4.2 Other Benefits Take Precedence Over In Service

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

4.4 Withdrawal Election

ARTICLE 5   RETIREMENT BENEFIT

5.1 Retirement Benefit

5.2 Payment of Retirement Benefit

5.3 Death Prior to Completion of Retirement Benefit

ARTICLE 6   PRE-RETIREMENT SURVIVOR BENEFIT

6.1 Pre-Retirement Survivor Benefit

6.2 Payment of Pre-Retirement Survivor Benefit

ARTICLE 7   BENEFICIARY DESIGNATION

7.1 Beneficiary

7.2 Beneficiary Designation; Change

7.3 Acknowledgment

7.4 No Beneficiary Designation

7.5 Doubt as to Beneficiary

7.6 Discharge of Obligations

ARTICLE 8   TERMINATION, AMENDMENT OR MODIFICATION

8.1 Termination

8.2 Amendment

8.3 Effect of Payment

ARTICLE 9   ADMINISTRATION

9.1 Committee Duties

9.2 Administration Upon Change In Control

9.3 Agents

9.4 Binding Effect of Decisions

9.5 Indemnity of Committee

9.6 Company and Participating Subsidiary Information

9.7 Coordination with Other Benefits

ARTICLE 10   CLAIMS PROCEDURES

10.1 Presentation of Claim

10.2 Notification of Decision

10.3 Review of a Denied Claim

10.4 Decision on Review

10.5 Legal Action

ARTICLE 11   TRUST

11.1 Establishment of the Trust

11.2 Interrelationship of the Plan and the Trust

11.3 Distributions From the Trust

ARTICLE 12   MISCELLANEOUS

12.1 Unsecured General Creditor

12.2 Liability

12.3 Nonassignability

12.4 Furnishing Information

12.5 Terms

12.6 Captions

12.7 Governing Law

12.8 Notice

12.9 Successors

12.10 Validity

12.11 Incompetent

12.12 Court Order

12.13 Distribution in the Event of Taxation

12.14 Insurance

12.15 Legal Fees To Enforce Rights After Change in Control

12.16 Payout Under Special Circumstances





 

WISCONSIN ENERGY CORPORATION

DIRECTORS' DEFERRED COMPENSATION PLAN



Purpose

The purpose of the Wisconsin Energy Corporation Directors' Deferred Compensation
Plan (the "Plan") is to establish a method of paying directors' compensation
which will aid Wisconsin Energy Corporation and its subsidiaries in attracting
and retaining as members of their Boards of Directors persons whose abilities,
experience and judgment can contribute to the continued progress of the Company
and its subsidiaries. The Plan is hereby amended and restated effective as of
May 1, 2004.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

1.1     "Account Balance" shall mean, with respect to a Participant, a credit on
the records of the Company equal to the sum of (i) the Deferral Account balance,
(ii) the Stock Option Account balance and (iii) the Restricted Stock Account
balance. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

1.2     "Deferral Amount" shall mean that portion of a Participant's fees for
services as a Director a Participant elects to have, and is deferred, in
accordance with Article 2.

1.3     "Annual Installment Method" shall be an annual installment payment over
the number of years selected by the Participant, not to exceed 20, in accordance
with this Plan, as set forth below. In each case, the Account Balance of the
Participant shall be calculated as of the close of business on the last business
day of the year. Each annual installment, regardless of the method selected,
shall be payable within 60 days after February 1st of each year. The alternative
methods allowable are as follows:

(a)     Fractional Method. The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects a 10 year Annual
Installment Method, the first payment shall be 1/10 of the Account Balance,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the Account Balance, calculated as described in this definition.

(b)     Percentage or Fixed Dollar Method. The annual installment shall be
calculated by multiplying this balance in the case of the percentage method, by
the percentage selected by the Participant and paying out the resulting amount,
or in the case of the fixed dollar method, by paying out the fixed dollar amount
selected by the Participant, for the number of years selected by the
Participant. However, in the event the dollar amount selected is greater than
the Account Balance in any given year, the entire Account Balance will be
distributed. Further, regardless of the method selected by the Participant, the
final installment payment will include 100% of the then remaining Account
Balance.

(c)     Special Installment Method. Under this alternative method, the
Participant selects both the number of years and a specified interest rate,
which is then used to calculate a level fixed dollar amount of annual payouts
which would exhaust the Account Balance over such number of years, if actual
performance of the elected Measurement Funds were identical to the specified
interest rate. However, in recognition of the fact that such exact conformity is
unlikely, in the event the calculated level fixed dollar amount is greater than
the Account Balance in any given year, the entire Account Balance will be
distributed. Further, the final installment payment will include 100% of the
then remaining Account Balance.

1.4     "Annual Restricted Stock Amount" shall mean, with respect to a
Participant for any one Plan Year, the portion of the Restricted Stock Amount
attributable to Restricted Stock which would otherwise vest during that year and
which is deferred in accordance with Section 3.1(c) of this Plan.

1.5     "Annual Stock Option Amount" shall mean, with respect to a Participant
for any one Plan Year, the portion of the Stock Option Amount which is
attributable to Eligible Stock Option exercise during that year and which is
deferred in accordance with Section 3.1(a) and (b) of this Plan.

1.6     "Beneficiary" shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.7     "Beneficiary Designation Form" shall mean the form established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8     "Board" shall mean the board of directors of the Company and the Board
of any subsidiary of the Company that the Company has authorized to participate
in the plan.

1.9     "Change in Control" with respect to the Company shall mean the
occurrence of any one of the events set forth below:

(a)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company's then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

(b)     the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(c)     there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation immediately following which the directors of
the Company immediately prior to such merger or consolidation continue to
constitute at least a majority of the board of directors of the Company, the
surviving entity or any parent thereof or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company's then outstanding securities; or

(d)     the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company at least a majority of the directors of which were directors of the
Company immediately prior to such sale or disposition; or

(e)     the Board of Directors of the Company determines in its sole and
absolute discretion that there has been a Change in Control of the Company.

For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:

"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.

1.10     "Chairman" shall mean the Chairman of the Board of the Company.

1.11     "Claimant" shall have the meaning set forth in Section 10.1.

1.12     "Committee" shall mean an internal administrative committee appointed
by the Chairman to administer the Plan described in Article 9.

1.13     "Company" shall mean Wisconsin Energy Corporation, a Wisconsin
corporation, and any successor to all or substantially all of the Company's
assets or business

1.14     "Deferral Account" shall mean (i) the sum of all of a Participant's
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant's
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

1.15     "Director" solely for purposes of this Plan shall mean any director of
the Company or a participating subsidiary who is not also an officer or employee
of the Company or any of its subsidiaries. This plan is solely for "outside"
Directors.

1.16     "Election Form" shall mean the form established from time to time by
the Committee that a Participant completes, signs and returns to the Committee
to make an election under the Plan. To the extent authorized by the Committee,
such form may be electronic or set forth in some other media and need not be
signed by a Participant.

1.17     "Eligible Stock Option" shall mean one or more non-qualified stock
option(s) selected by the Committee in its sole discretion and exercisable under
a plan or arrangement of any Company permitting a Participant under this Plan to
defer gain with respect to such option.

1.18     "In Service Payout" shall mean the payout set forth in Section 4.1.

1.19     "Inactive Participant" shall mean an individual who at one point was a
Participant in the Plan or a predecessor non-qualified deferred compensation
plan and has an undistributed Account Balance, but is no longer eligible to make
deferral elections under the Plan.

1.20     "Participant" shall mean any Director who chooses to participate in the
Plan. A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an account balance under the Plan, even if he or
she has an interest in the Participant's benefits under the Plan as a result of
applicable law or property settlements resulting from legal separation or
divorce.

1.21     "Plan" shall mean the Company's Directors' Deferred Compensation Plan.

1.22     "Plan Year" shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

1.23     "Pre-Retirement Survivor Benefit" shall mean the benefit set forth in
Article 6.

1.24     "Qualifying Gain" shall mean the value accrued upon exercise of an
Eligible Stock Option (i) using a Stock-for-Stock payment method and (ii) having
an aggregate fair market value in excess of the total Stock purchase price
necessary to exercise the option. In other words, the Qualifying Gain upon
exercise of an Eligible Stock Option equals the total market value of the shares
(or share equivalent units) acquired minus the total stock purchase price. For
example, assume a Participant elects to defer the Qualifying Gain accrued upon
exercise of an Eligible Stock Option to purchase 1000 shares of Stock at an
exercise price of $20 per share, when Stock has a current fair market value of
$25 per share. Using the Stock-for-Stock payment method, the Participant would
deliver 800 shares of Stock (worth $20,000) to exercise the Eligible Stock
Option and receive, in return, 800 shares of Stock plus a Qualifying Gain (in
this case, in the form of an unfunded and unsecured promise to pay money or
property in the future) equal to $5,000 (i.e., the current value of the
remaining 200 shares of Stock).

1.25     "Restricted Stock" shall mean unvested shares of Stock which is
restricted stock selected by the Committee in its sole discretion and awarded to
the Participant under any Company stock incentive plan or arrangement.

1.26     "Restricted Stock Account" shall mean (i) the sum of the Participant's
Annual Restricted Stock Amounts, plus (ii) amounts credited/debited in
accordance with all the applicable crediting/debiting provisions of this Plan
that relate to the Participant's Restricted Stock Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's Restricted Stock Account.

1.27     "Restricted Stock Amount" shall mean, for any grant of Restricted
Stock, an amount equal to the value of such Restricted Stock, calculated using
the average of the reported high and low prices for the Stock as of the day such
Restricted Stock would otherwise vest (if a business day) or as of the next
following business day.

1.28     "Retirement", "Retire(s)" or "Retired" shall mean, with respect to a
Director and solely for the purposes of this Plan, the date when the Director's
service as a director for the Company and all of the Company's subsidiaries has
ceased for any reason other than death.

1.29     "Retirement Benefit" shall mean the benefit set forth in Article 5.

1.30     "Stock" shall mean Wisconsin Energy Corporation common stock.

1.31     "Stock Option Account" shall mean the sum of (i) the Participant's
Annual Stock Option Amounts, plus (ii) amounts credited/debited in accordance
with all the applicable crediting/debiting provisions of this Plan that relate
to the Participant's Stock Option Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant's Stock Option Account.

1.32     "Stock Option Amount" shall mean, for any Eligible Stock Option, the
amount of Qualifying Gains, calculated using the average of the reported high
and low prices for the Stock as of the day of exercise (if a business day) or as
of the next following business day.

1.33     "Trust" shall mean the Wisconsin Energy Corporation Rabbi Trust
Agreement dated December 1, 2000 between the Company and The Northern Trust
Company, and as amended from time to time.

1.34     "Unforeseeable Financial Emergency" shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant or a
dependent of the Participant, (ii) a loss of the Participant's property due to
casualty, or (iii) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Committee.

ARTICLE 2

Election Form for Deferral of Director Fees

2.1     Deferral of Fees. The annual fees payable to a Director for any calendar
year are currently payable in lump sum in January of each calendar year. All or
any portion of such fees may be deferred, provided the Director elects to do so
on an Election Form filed with the Committee no later than December 31st of the
calendar year prior to the calendar year for which such annual fees otherwise
become payable. All or any portion of any additional meeting or other fees for a
Director's services which have not yet been earned by the performance of such
service may be deferred by a Director on an Election Form filed with the
Committee, with any such Form to become effective on the first day of the
calendar month following receipt of the form.

2.2     Termination of Deferral of Fees. A Director may revoke or change his or
her election with request to deferral of fees by timely delivering to the
Committee in accordance with its rules and procedures a new Election Form before
the end of the month preceding the month for which the election will be
effective. Notwithstanding any other provision of this Plan, any Election Form
or revocation will be given prospective effective only and may not affect prior
deferrals.

ARTICLE 3

Deferral Commitments/Crediting/Taxes




3.1     Stock Option and Restricted Stock Deferral.

(a)     For each Eligible Stock Option, a Participant may elect to defer up to
100% of his or her Stock Option Amount. Stock Option Amounts may also be limited
by other terms or conditions set forth in the plan or arrangement under which
such options are granted.

(b)     Stock Option Deferral. For an election to defer Stock Option Amounts to
be valid: (i) a separate Election Form must be completed and signed by the
Participant with respect to the Eligible Stock Option; (ii) the Election Form
must be timely delivered to the Committee and accepted by the Committee at least
six (6) months prior to the date the Participant elects to exercise the Eligible
Stock Option; (iii) the Election Form shall be irrevocable from and after the
date which is six months prior to the date the Participant elects to exercise
the Eligible Stock Option; and (iv) the Eligible Stock Option must be exercised
using the Stock-for-Stock payment method (directly or by attestation).

(c)     For each grant of Restricted Stock, a Participant may elect to defer up
to 100% of his or her Restricted Stock Amounts. Deferrals of Restricted Stock
Amounts may also be limited by other terms or conditions as set forth in the
plan or arrangement under which such Restricted Stock granted.

For an election to defer Restricted Stock Amounts to be valid: (i) a separate
Election Form must be completed and signed by the Participant, with respect to
the Restricted Stock to which such amounts relate; (ii) such Election Form must
be timely delivered to the Committee and accepted by the Committee at least six
(6) months prior to the date such Restricted Stock vests under the terms of the
plan or arrangement pursuant to which it was granted and (iii) the Election Form
shall be irrevocable from and after the date which is six months prior to the
date such Restricted Stock vests under the terms of the plan or arrangement
pursuant to which it was granted.

3.2     Withholding of Fee Deferral Amounts. For each Plan Year, the amount of
fees deferred shall be withheld and credited to the Participants Account Balance
as of the date or dates the deferred fees would otherwise have been payable.

3.3     Stock Option Amount. Deferred Stock Option Amounts shall be credited to
the Participant on the books of the Company at the time Stock would otherwise
have been delivered to the Participant pursuant to the Eligible Stock Option
exercise, but for the election to defer.

3.4     Restricted Stock Amount. Deferred Restricted Stock Amounts shall be
credited to the Participant on the books of the Company at the time the
Restricted Stock would otherwise vest under the terms of the plan or arrangement
pursuant to which the Restricted Stock was granted, but for the election to
defer.

3.5     Account Balances of Inactive Participants and other Participants as of
July 1, 2002. Notwithstanding any other provisions of this Plan, the Account
Balance of any Inactive Participant (or beneficiary thereof) who is no longer a
Director as of July 1, 2002, and whose Account Balance is in pay status under
the terms of this Plan as it existed prior to July 1, 2002 (the "Prior Plan")
shall continue to be administered and distributed as provided under the terms of
the Prior Plan (unless and to the extent otherwise determined by the Committee
in its sole discretion in a manner consistent with the terms of the relevant
Prior Plan). Further, the Account Balance of any Director who was a participant
in the Prior Plan and who continues as a Director on or after July 1, 2002 will
remain subject to the distribution method elected under the Prior Plan unless
and until a new distribution method has been elected under this Plan and become
effective.

3.6     Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Committee or investment
manager appointed by the Committee, to invest and reinvest the assets of the
Trust in accordance with the applicable Trust Agreement, including the
disposition of Stock and reinvestment of the proceeds in one or more investment
vehicles designated by the Committee.

3.7     Sources of Stock. If Stock is credited under the Plan in the Trust in
connection with a deferral of Stock Option or Restricted Stock Amounts, the
shares so credited shall be deemed to have originated, and shall be counted
against the number of shares reserved, under such other plan, program or
arrangement which awarded the Eligible Stock Option and Restricted Stock.

3.8     Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account, Stock Option Account and Restricted Stock Account.

3.9     Crediting/Debiting of Account Balances. Subject to Section 3.9(f) and
(g) below, and accordance with, and subject to, the rules and procedures that
are established from time to time by the Committee in its sole discretion,
amounts shall be credited or debited to a Participant's Account Balance in
accordance with the following rules:

(a)     Election of Measurement Funds. Subject to Section 3.9(f) and (g) below,
a Participant, in connection with his or her initial deferral election in
accordance with Section 3.2 above, or in connection with the restatement of this
Plan effective as of July 1, 2002, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.9(c) below) to be used to
determine the additional amounts to be credited to his or her Account Balance,
unless changed in accordance with the next sentence. Subject to Section 3.9(f)
and (g) below, commencing with the Participant's commencement of participation
in the Plan and continuing thereafter, the Participant may (but is not required
to) elect, by submitting an Election Form to the Committee that is accepted by
the Committee, to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply thereafter in accordance
with the rules of the Committee for all subsequent periods in which the
Participant participates in the Plan, unless changed in accordance with the
previous provisions.

(b)     Proportionate Allocation. In making any election described in Section
3.9(a) above, the Participant shall specify on the Election Form, in increments
of one percentage point (1%), the percentage of his or her Account Balance to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Account Balance).

(c)     Measurement Funds. Subject to Section 3.9(f) and (g) below, the
Participant may elect one or more of the following measurement funds (the
"Measurement Funds"), for the purpose of crediting additional amounts to his or
her Account Balance: (i) any Measurement Fund selected by the WEC Investment
Trust Policy Committee from time to time; (ii) Prime Rate Fund (described as a
mutual fund 100% invested in a hypothetical debt instrument which earns interest
at an annualized interest rate equal to the "Prime Rate" as reported each
business day by the Wall Street Journal, with interest deemed reinvested in
additional units of such hypothetical debt instrument); or (iii) a Company Stock
Measurement Fund (described as a mutual fund 100% invested in shares of Company
Stock, with dividends deemed reinvested in additional shares of Company Stock).

Subject to Section 3.9(f) and (g) below, as necessary, the WEC Investment Trust
Policy Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund, subject to such advance notice to Participants as it
determines.

(d)     Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the performance of the
Measurement Funds themselves. A Participant's Account Balance shall be credited
or debited on a periodic basis based on the performance of each Measurement Fund
selected by the Participant, as determined by the Committee in its sole
discretion. The Participant's Annual Stock Option Amount(s) shall be credited to
his or her Stock Option Account no later than the close of business on the first
business day after the day on which the Eligible Stock Option was exercised or
otherwise disposed of. The Participant's Annual Restricted Stock Amount shall be
credited to his or her Restricted Stock Account no later than the close of
business on the first business day after the day on which the Participant would
have become vested in and received the Restricted Stock, but for the election to
defer.

(e)     No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant's election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant's Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

(f)     Special Rule for Stock Option and Restricted Stock Accounts.
Notwithstanding any provision of this Plan that may be construed to the
contrary, the Participant's Stock Option and Restricted Stock Accounts shall be
deemed invested in the Company Stock Measurement Fund at all times prior to
distribution from this Plan. Further, the Participant's Stock Option Account and
Restricted Stock Account shall be distributed from this Plan in the form of
cash. In addition, any amounts attributable to Deferral Amounts which, pursuant
to a determination of the Board, would otherwise have been paid in Stock and
which were permitted to be deferred by the Board upon the condition that they be
invested in the Company Stock Measurement Fund shall be treated the same as
Stock Option Accounts and Restricted Stock Accounts and shall continue to be
held in the Company Stock Measurement Fund notwithstanding any election of the
Participant to the contrary and shall be distributed from this Plan in the form
of cash.

(g)     Special Considerations for Participants Subject to Section 16 of the
Securities Exchange Act of 1934. Prior to July 1, 2002, different rules
pertained with respect to amounts allocated to the Company Stock Measurement
Fund. Any amounts so allocated could not be moved out of such Fund at any time
prior to distribution. Such restriction was dropped from the Plan effective as
of July 1, 2002. In order that any election by a Participant who is a director
subject to the reporting requirements and trading restrictions of Section 16 of
the Securities Exchange Act of 1934 ("Section 16") will conform to Section 16,
such a Participant should consult with the designated individual at the Company
responsible for Section 16 reporting and compliance prior to making any election
to move any part of his or her Account Balance into or out of the Company Stock
Measurement Fund. In general, compliance with Section 16 will require that:

(i)   Any election to move any part of an Account Balance into or out of the
Company Stock Measurement Fund (including any election to receive a payout in
service under Section 4.1, in the event of Unforeseeable Financial Emergency
under Section 4.3, or under the 10% withdrawal penalty rules of Section 4.4),
which elections will be deemed made for purposes of these provisions only as of
the date of such deemed investment transfers or proposed payouts, should only be
effected if made at least six (6) months following the date of the most recent
"opposite way" election (as explained below) made by such Participant with
respect to this Plan or any plan of the Company or its affiliates that also
constituted a "discretionary transaction" within the meaning of Rule 16b-3(b)(1)
under Section 16.

(ii)   An "opposite way" election means (x) in case of an election by a
Participant to move any part of an Account Balance into the Company Stock
Measurement Fund, an election that was a disposition of Company Stock or an
interest in a phantom Company Stock fund or similar security, or (y) in case of
any election by a Participant to move any part of an Account Balance out of the
Company Stock Measurement Fund, an election that was an acquisition of Company
Stock or an interest in a phantom Company Stock fund or similar security.

(iii)   Any change of election to an alternative payout period made under
Section 5.2 by such a Participant may only be given effect if it is approved by
the Chairman (or if such change is requested by the Chairman at any time when
the Chairman is also a Director participating in this Plan, such change may be
given effect only if it is approved by the Compensation Committee of the Board,
excluding the Chairman).

The Company reserves the right to impose such restrictions as it determines to
be appropriate, in is sole discretion, on any elections, dispositions or other
matters under this Plan relating to the Company Stock Measurement Fund in order
to comply with or qualify for exemption under Section 16.

3.10     Distributions. Any applicable tax withholding or reporting requirements
with regard to amounts verified under and paid from this Plan shall be satisfied
as determined by the Company in its sole discretion. All lump sum payments and
final payments of the remaining balance of any Account Balance shall be
calculated based upon the value of the Account Balance determined (unless and
until the Company chooses another ending valuation date) as of the last business
day of the calendar year quarter immediately preceding the date of payment (the
"Ending Valuation Date"). All rights on the part of a Participant or any other
person to elect or change the Measurement Funds under Section 3.9 shall be
deemed to have ceased as of such Ending Valuation Date and no adjustment in the
value of an Account Balance shall be considered for any purpose after such
Ending Valuation Date.

ARTICLE 4

In Service Payout; Unforeseeable Financial Emergencies;
Withdrawal Election

4.1     In Service Payout. In connection with and at the time of each election
to defer a Deferral Amount, a Participant may irrevocably elect, on a
prospective basis only, to receive a future "In Service Payout" from the Plan
with respect to such Deferral Amount. The In Service Payout shall be a lump sum
payment in an amount that is expressed either as a fixed dollar amount or as a
percentage of the Deferral Amount plus amounts credited or debited thereto,
determined at the time that the In Service Payout becomes payable (rather than
the date of a Retirement). Subject to the other terms and conditions of this
Plan, each In Service Payout elected shall be paid out during a 90 day period
commencing immediately after the last day of any Plan Year designated by the
Participant that is at least two Plan Years after the Plan Year in which the
Deferral Amount is actually deferred. By way of example, if a two year In
Service Payout is elected for Deferral Amounts that are deferred in the Plan
Year commencing January 1, 2003, the two year In Service Payout would become
payable during a 90 day period commencing January 1, 2006.

4.2     Other Benefits Take Precedence Over In Service. Should an event occur
that triggers a benefit under Article 5, 6, or 8, any Deferral Amount, plus
amounts credited or debited thereon, that is subject to a In Service Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article.

4.3     Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.
If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) receive a partial or full payout from the
Plan. The payout shall not exceed the lesser of the Participant's Account
Balance, calculated as if such Participant were receiving a Retirement Benefit,
or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. If, subject to the sole discretion of the Committee, the petition for
a suspension and/or payout is approved, suspension shall take effect upon the
date of approval and any payout shall be made within 90 days of the date of
approval.

4.4     Withdrawal Election. A Participant (or, after a Participant's death, his
or her Beneficiary) may elect, at any time, to withdraw part or all of his or
her Account Balance, calculated as if there had occurred a Retirement as of the
day of the election, less a withdrawal penalty equal to 10% of such amount (the
net amount shall be referred to as the "Withdrawal Amount"). This election can
be made at any time, before or after Retirement or death, and whether or not the
Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule. If made before Retirement, or death, a
Participant's Withdrawal Amount shall be calculated based on his or her Account
Balance as if there had occurred a Retirement as of the day of the election. Any
partial withdrawal must be at least equal to $25,000, or such higher amount as
the Committee may establish from time to time. The Participant (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee.
The Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 90 days of his or her election.

ARTICLE 5

Retirement Benefit

5.1     Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her Account Balance.

5.2     Payment of Retirement Benefit. A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method, provided that any such Election Form is submitted at least 1
year prior to the Participant's Retirement. Any change to an alternative payout
is also subject to the rules in Section 3.9(g)(iii). The Election Form most
recently accepted shall govern the payout of the Retirement Benefit. If a
Participant does not make any election with respect to the payment of the
Retirement Benefit, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made, or installment payments shall commence, no later than
90 days after the last day of the Plan Year in which the Participant Retires.

5.3     Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant's unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant's Beneficiary (a) over the remaining number of years and
in the same amounts as that benefit would have been paid to the Participant had
the Participant survived, or (b) in a lump sum, if requested by the Beneficiary
and allowed in the sole discretion of the Committee, that is equal to the
Participant's unpaid remaining Account Balance.

ARTICLE 6

Pre-Retirement Survivor Benefit

6.1     Pre-Retirement Survivor Benefit. The Participant's Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant's Account
Balance if the Participant dies before he or she Retires.

6.2     Payment of Pre-Retirement Survivor Benefit. A Participant, in connection
with his or her commencement of participation in the Plan, shall elect on an
Election Form whether the Pre-Retirement Survivor Benefit shall be received by
his or her Beneficiary in a lump sum or pursuant to an Annual Installment
Method. The Participant may annually change this election to an allowable
alternative payout period by submitting a new Election Form to the Committee,
which form is accepted by the Committee in its sole discretion. The Election
Form most recently accepted by the Committee prior to the Participant's death
shall govern the payout of the Participant's Pre-Retirement Survivor Benefit. If
a Participant does not make any election with respect to the payment of the
Pre-Retirement Survivor Benefit, then such benefit shall be paid in a lump sum.
Despite the foregoing, if the Participant's Account Balance at the time of his
or her death is less than $25,000, payment of the Pre-Retirement Survivor
Benefit may be made, in the sole discretion of the Committee, in a lump sum. The
lump sum payment shall be made, or installment payments shall commence, no later
than 90 days after the last day of the Plan Year in which the Committee is
provided with proof that is satisfactory to the Committee of the Participant's
death.

ARTICLE 7

Beneficiary Designation

7.1     Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of a Company in
which the Participant participates.

7.2     Beneficiary Designation; Change. A Participant shall designate his or
her Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee's rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

7.3     Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

7.4     No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 7.1, 7.2 and 7.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, but was survived by a designated Beneficiary who was receiving
or was entitled to receive distribution but died prior to a complete
distribution of the Participant's benefits, the benefits remaining shall be
payable to such designated Beneficiary's estate. If the Participant leaves no
surviving spouse and was not survived by a designated Beneficiary as provided in
the foregoing sentence, the benefits remaining shall be payable to the
Participant's estate.

7.5     Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Company or the
participating subsidiary to withhold such payments until this matter is resolved
to the Committee's satisfaction.

7.6     Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and any
participating subsidiary and the Committee from all further obligations under
this Plan with respect to the Participant, and that Participant's Election
Form(s) shall terminate upon such full payment of benefits.

ARTICLE 8

Termination, Amendment or Modification

8.1     Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time or to exclude any
participating subsidiary from further participation at any time, by action of
the Company's Board of Directors or Compensation Committee. Upon the termination
of the Plan by the Company or exclusion of any participating subsidiary, the
Election Form(s) of the affected Participants shall terminate. The Company may
decide that the Account Balances of the affected participants shall continue to
be held under the provisions of this Plan (but with no further deferrals to be
made by the affected Participants) until an event occurs which would otherwise
cause a payout to be made hereunder. Alternatively, the Company may determine to
distribute all Account Balances of affected Participants in a lump sum as soon
as administratively practicable after the date of Plan termination. As a third
alternative the Employer may determine to proceed with distribution of Account
Balances of the affected Participants as if they had experienced a Retirement on
the date of Plan termination or, if Plan termination occurs after the date upon
which a Participant was eligible to Retire, then with respect to that
Participant as if he or she had Retired on the date of Plan termination.
However, if the Company terminates the Plan after a Change in Control, the
Company shall be required to pay such benefits in a lump sum, except as
otherwise provided in Section 12.16. The termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination; provided
however, that the Company shall have the right to accelerate installment
payments without a premium or prepayment penalty by paying the Account Balance
in a lump sum or using fewer years (provided that the present value of all
payments that will have been received by a Participant at any given point of
time under the different payment schedule shall equal or exceed the present
value of all payments that would have been received at that point in time under
the original payment schedule).

8.2     Amendment. The Company has the sole right to amend or modify the Plan
and may do so at any time, in whole or in part, by the action of its Board of
Directors or Compensation Committee; provided, however, that: (i) no amendment
shall be effective to decrease the value of a Participant's Account Balance in
existence at the time the amendment or modification is made, and (ii) no
amendment shall adversely affect any Participant or Beneficiary who has become
entitled to benefits as of the date of the amendment. Further, during the
pendency of a Potential Change in Control (as defined below) and at all times
following a Change in Control, no amendment or modification may be made which in
any way adversely affects the interests of any Participant with respect to
amounts credited to such Participant's Account Balance as of the date of the
amendment. A "Potential Change in Control" shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

(a)     the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

(b)     the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(c)     any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(d)     the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

The capitalized terms in the above definition have the same meaning as in the
"Change in Control" definition set forth in Section 1.9 of the Plan.

8.3     Effect of Payment. The full payment of the applicable benefit under any
provision of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant's Election Form(s) shall terminate.

ARTICLE 9

Administration

9.1     Committee Duties. Except as otherwise provided in this Article 9, this
Plan shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. The Committee (or the Chairman, if such individual
chooses to so act) shall also have full and complete discretionary authority to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan and (ii) decide or resolve any and all
questions including interpretations of this Plan, as may arise in connection
with the claims procedures set forth in Article 10 or otherwise with regard to
the Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. The Chairman
may not act on any matter involving such individual's own participation in the
Plan. All references to the Committee shall be deemed to include reference to
the Chairman. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.
Notwithstanding any other provision of this Plan, the Committee shall have the
power, in its sole and absolute discretion, to grant or deny a request from any
Participant, Inactive Participant or Beneficiary for acceleration in payment of
any Account Balance held with respect to such person. This discretionary power
shall reside with the Committee under this Section 9.1 and with Administrator
under Section 9.2.

9.2     Administration Upon Change In Control. For purposes of this Plan, the
Company shall be the "Administrator" at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
"Administrator" shall be an independent third party selected by the individual
who, at any time prior to such event, was the Company's Chief Executive Officer
or, if there is no such officer or such officer does not act, by the Company's
then highest ranking officer (the "Appointing Officer"). Upon the occurrence of
a Change in Control, the Administrator shall have full and complete
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities (including, without
limitation, attorney's fees) of whatsoever kind and nature which may be imposed
on, asserted against or incurred by the Administrator in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, including the
dates of Retirement or death of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed)
only by either individual who was or could have been an Appointing Officer. Upon
and after a Change in Control, the Administrator may not be terminated by the
Company.

9.3     Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Company.

9.4     Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

9.5     Indemnity of Committee. The Company and each participating subsidiary
shall indemnify and hold harmless the members of the Committee, and any other
person who is an employee of the Company or a participating subsidiary and to
whom the duties of the Committee may be delegated, and the Administrator against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by the Committee, any of its members, any such employee or
the Administrator.

9.6     Company and Participating Subsidiary Information. To enable the
Committee and/or Administrator to perform its functions, the Company and each
participating subsidiary shall supply full and timely information to the
Committee and/or Administrator, as the case may be, on all matters relating to
the compensation of its Participants, the dates of the Retirement or death of
its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

9.7     Coordination with Other Benefits. The benefits provided for a
Participant and Participant's Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program
available to them. The Plan shall supplement and shall not supersede, modify or
amend any other such plan or program except as may otherwise be expressly
provided.

ARTICLE 10

Claims Procedures

10.1     Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 90 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

10.2     Notification of Decision. The Committee shall consider a Claimant's
claim within a reasonable time, and shall notify the Claimant in writing:

(a)     that the Claimant's requested determination has been made, and that the
claim has been allowed in full; or

(b)     that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant's requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

(i)   the specific reason(s) for the denial of the claim, or any part of it;

(ii)   specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)   an explanation of the claim review procedure set forth in Section 10.3
below.

10.3     Review of a Denied Claim. A Claimant is entitled to request a review of
any claim that has been denied in whole or in part. However, in order to obtain
such review, the Claimant must submit a written request for review with the
Committee within 60 days after receiving a notice from the Committee that a
claim has been denied, in whole or in part. Absent receipt by the Committee of a
written request for review within such 60-day period, the claim will be deemed
to be conclusively denied. After the timely filing of a request for review, but
not later than 30 days after the review procedure began, the Claimant (or the
Claimant's duly authorized representative):

(a)     may review pertinent documents;

(b)     may submit written comments or other documents; and/or

(c)     may request a hearing, which the Committee, in its sole discretion, may
grant.

10.4     Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee's decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(a)     specific reasons for the decision;

(b)     specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c)     such other matters as the Committee deems relevant.

10.5     Legal Action. Any final decision by the Committee shall be binding on
all parties. A Claimant's compliance with the foregoing provisions of this
Article 10 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan. If a final
determination of the Committee is challenged in court, such determination shall
not be subject to de novo review and shall not be overturned unless proven to be
arbitrary and capricious based on the evidence considered by the Committee at
the time of such determination.

ARTICLE 11

Trust

11.1     Establishment of the Trust. The Company shall establish the Trust, and
the Company and each participating subsidiary shall contribute such amounts to
the Trust from time to time as it deems desirable. Notwithstanding the preceding
sentence, the Company and each participating subsidiary shall at least annually
transfer over to the Trust such assets as the Company determines, in its sole
discretion, are necessary so that Trust assets are at least equal to the Account
Balances of Participants and Beneficiaries who had become entitled to benefits
prior to November 1, 2003.

11.2     Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company and
any participating subsidiary , Participants and the creditors of the Company and
each participating subsidiary to the assets transferred to the Trust. The
Company and each participating subsidiary shall at all times remain liable to
carry out their obligations under the Plan.

11.3     Distributions From the Trust. The obligations of the Company and each
participating subsidiary under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce their obligations under this Plan.

ARTICLE 12

Miscellaneous

12.1     Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company and each participating
subsidiary. For purposes of the payment of benefits under this Plan, any and all
of the assets of the Company and each participating subsidiary shall be, and
remain, the general, unpledged unrestricted assets of each. The obligation of
the Company and each participating subsidiary under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

12.2     Liability. The liability of the Company and each participating
subsidiary for the payment of benefits shall be defined only by the Plan and any
Election Form(s), as entered into between the Company and a Participant. Neither
the Company nor any participating subsidiary shall have any obligation to a
Participant under the Plan except as expressly provided in the Plan.

12.3     Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable to the maximum extent allowed by law. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor shall any part of the same, to the maximum extent allowed by law, be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency or be transferable to a spouse as a result of
a property settlement or otherwise.

12.4     Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

12.5     Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

12.6     Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

12.7     Governing Law. The provisions of this Plan shall be construed and
interpreted according to the internal laws of the State of Wisconsin without
regard to its conflicts of laws principles.

12.8     Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Corporate Secretary
Wisconsin Energy Corporation
231 W. Michigan Street
Milwaukee, Wisconsin 53203

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

12.9     Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and each participating subsidiary and their successors
and assigns and the Participant and the Participant's designated Beneficiaries.

12.10     Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

12.11     Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person's property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

12.12     Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.

12.13     Distribution in the Event of Taxation.

(a)     In General. If, for any reason, all or any portion of a Participant's
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the third
party administrator after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), the Company and each participating subsidiary shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit (which amount shall not exceed a
Participant's unpaid Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant's petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.

(b)     Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions.

12.14     Insurance. The Company and any participating subsidiary, on their own
behalf or on behalf of the trustee of the Trust, and, in their sole discretion,
may apply for and procure insurance on the life of the Participant, in such
amounts and in such forms as the Trust may choose. The Company and each
participating subsidiary or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Company or a participating subsidiary shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Company or any
participating subsidiary has applied for insurance. The Participant may elect
not to be insured.

12.15     Legal Fees To Enforce Rights After Change in Control. The Company and
each participating subsidiary is aware that upon the occurrence of a Change in
Control, the Company Board or the board of directors of a Participant's
participating subsidiary (which might then be composed of new members) or a
shareholder of the Company or any successor corporation might then cause or
attempt to cause the Company, a participating subsidiary or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or a participating subsidiary to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, a participating subsidiary or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such a participating subsidiary or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company and such participating subsidiary irrevocably authorize such Participant
to retain counsel of his or her choice at the expense of the Company and such
participating subsidiary (who shall be jointly and severally liable for all
reasonable fees of such counsel) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the participating subsidiary or any director,
officer, shareholder or other person affiliated with the Company, the
participating subsidiary or any successor thereto in any jurisdiction.

12.16     Payout Under Special Circumstances. Notwithstanding any other
provision of this Plan, upon the happening of either of the following events,
the Account Balances of all Participants, Inactive Participants and
Beneficiaries shall be forthwith paid in a single lump sum, except in the case
of an event constituting a Change in Control for any individual who has
previously filed a special written irrevocable deferral election form with the
Company electing not to receive such an immediate lump sum but to instead be
paid on another basis:

(a)     the occurrence of a Change in Control; or

(b)     should at any time Moody's or Standard & Poor's investment rating
services classify the senior debt obligations of the Company as less than
"investment grade" (which term shall mean senior debt obligations of the Company
which are assigned to the top four grades, which as of the date of this document
are AAA, AA, A and BBB by Standard & Poor's and Aaa, Aa, A and Baa by Moody's).